Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 8, 11, and 20-22 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, the earliest non-provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is non-provisional application No. 13/157,270  Thus, the priority date of the instant invention is June 06, 2011.  


						        IDS

	The information disclosure statements (IDS) submitted on 01/21/21 and 08/16/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Share, N. N. (U.S. 3,882,246).
Share teaches a pharmaceutical composition providing a dosage unit from 1 to 20 mg of cyclobenzaprine and salts thereof useful as a skeletal muscle relaxant and to a method of treating muscular spasm and other similar muscular disorders associated with or caused by injury or arising spontaneously with no known cause by the administration of a pharmaceutical composition containing cyclobenzaprine or a salt thereof as one of the active ingredients (see abstract).  Additionally, Share teaches that muscle spasm or spasticity and related disorders involve muscle hyperactivity or increase in muscle tone and that such muscle disorders involve the spasticity of cerebral origin (i.e. brain origin) which may be due to a brain injury or tumor (see col. 1, lines 20-24).  Importantly, Share teaches that other clinic al disorders involving tonic skeletal muscular hyperactivity are Parkinson’s disease especially characterized by muscular spasticity and muscular rigidity and which may be of traumatic origin (see col. 1, lines 27-31). Thus, the object of the present invention is to provide a method for treating clinical disorders involving muscle hyperactivity such as muscle spasm and muscle spasticity by the administration of an effective dose of cyclobenzaprine (see col. 

Accordingly, the teachings of Share anticipate claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Share, N. N. (U.S. 3,882,246) in view of Kemstro Data Sheet (Kemstro baclofen orally disintegrating tablets, 2008, pgs. 1-7).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
                                                                                	
	Share is as discussed above and incorporated by reference herein.  However, Share does not specifically teach that cyclobenzaprine is formulated as an oral dissolving tablet.  

Kemstro Data Sheet provides evidence that other muscle relaxants, similar to cyclobenzaprine, can be provided as an orally dissolving tablet (see pg. 1).  Specifically, Kemstro formulated an oral disintegrating tablet comprising inactive ingredients such as 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Share as an oral dissolving tablet since KEMSTRO Data Sheet teaches that other muscle relaxants similar to cyclobenzaprine can be formulated as an oral disintegrating tablet that is rapidly absorbed.  Given the teachings of Share and Kemstro Data Sheet, one of ordinary skill would have been motivated to formulate the composition of Share as an oral dissolving tablet with the reasonable expectation of providing a composition that is effective in treating muscle spasticity in traumatic injury and that can rapidly dissolve.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/21/2022